     Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 1 of 19 Page ID #:4



                           =~'- D 8Y G DS'

  1 D~~ID L. ANDERSEN(CABN 149644}
    United States Attorney
  2

 3                                                                                     ~~,~ .~
                                                                                       o
                                                                                NO~~RD~j ,~, ~~~1~
 4!
                                                                                    pgSTRlCT~AlCT~
                                                                                      (
                                                                                      k 'vVD o
                                                                                             pfi~~F
 S I                                                                                               ~
                                                                                                    q
 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                      NORTI~RN DISTRICT OF CALIFORNIA

1Q                                                   OAKLA ND DNISION                                          v
                                                                                                               tS~
11     UNITED STATES OF AMERICA,                                  CASE NO.       ~~      Z~       ~7~ ~
                                                              1
12            Plaintiff,                                          VIOLATIONS:
                                                                  18 U.S,C. § 371 —Conspiracy;
13       v.                                                   ~   18 U.S.C. § 1349 —Conspiracy to Commit
                                                              ~   Wire Fraud;
14 THOMAS HENDERSON,                                          ~   18 U.S.C. § 1343 —Wire Fraud;
   KEXING HU,
15      a/k!a PETER HU,and                                    ~   18 U.S.C. § 1001(a) —False Statements to
   COOPER LEE,                                   ,            i   a Government Agency;
16                                                            i   18 U.S.C. § 2 —Aiding and Abetting;
        Defendants.                                           ~   18 U.S.C. § 981(a)(1)(C) and
17                                                            ~   28 U.S.C. § 2461(c) —Forfeiture Allegation
18                                                                OAKLAND VENUE
19                                                                [UNDER SEAL]
20

21

22                                                    I NDICTMENT

~3 ThE Grar~~ Jiuy charges.

24                                                   Introductory Allegations

25            At all times relevant to this Indic~nent:

26            1.     The defendant THOMAS HENDERSON resided in Oakland, California, and he founded,

27 owned, and controlled San Francisco Regional Center, LLC ("SFR.C"), an entity he used to promote,

28 solicit, and manage investments from foreign investors through the EB-5 visa program. From 2011 to


       INDICTMENT
     Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 2 of 19 Page ID #:5




         2017, THOMAS HENDERSON,SFRC,and other related entities THOMAS HENDERSON owned and

         controlled raised more than $110 million from more than 200 foreign investors. These foreign investors

         sought to be eligible for permanent legal residency in the United States under the EB-5 visa program, a

         program czeate~ by statute and administered by the Unified Sates Citizenship anti Immigration Sezvice

 ~ 5 ("USCIS"). Gzantiz~g ofpermanent legal residency was dependent ins part on the creation ofjobs for

     6 United States cztizens and residents through the business ez~tezpnise funded by the investrxi.ent, and the

     7 EB-5 program rec~uires the creation of at least 10 jobs for each foreign investor. In order to meet the

     8 goals stated in the SFRC EB-5 project business plans, and for each investor to be considered for

  9 permanent legal residency, the.SFRC EB-5 projects needed to create a total of more than 2,000 jobs.. As

 10 described below, THOMAS HENDERSON and others abused the EB-5 visa program by making false

 11     representations to the investors to solicit the investrnents, misappropriating and diverting the funds

 12 raised from the foreign investors, and by making false statements to the USCIS.

 13            2.      The investment funds were purportedly raised for seven different business enterprises,

14 and investors were told that their investrnent capital was going to be used to fund and capitalize the

15 business enterprise connected with their investment. Instead of using investor funds to fund and

16 capitalize the investors' businesses, THOMAS HENDERSON,with the assistance and participation of

17 ICEXING HCT, COOPER LEE,and others, diverted millions of dollazs of investor money.

18 Misappropriated funds were used to purchase commercial properties controlled by THOMAS

19 HENDERSON and his associates, including the 2011 purchase ofthe "Tribune Tower," a historic

20 commercial building in downtown Oakland. Investor funds were used to purchase other commercial

21     buildings in Oakland, including the "I. Magnin Building" located at 2001 Broadway,the "Dufwin

22 Building" located at 519 17th Street, and a warehouse located at 1700 20th Street. Investor funds were

23 also used to purchase a dairy product processing plant in Tipton, California.

24                    Nearly all of the investor funds raised by THOMAS HENDERSON through

25 SFRC-sponsored EB-5 projects were improperly comingled into SFRC bank accounts controlled by

26 THOMAS HENDERSON,leading to the misappropriation of funds for purposes other than each

27 investor's chosen business vesture. Investor funds were used to start and fund business ventures

28     separate from the existing EBS projects, including restaurants, a website marketing company, an


       CNDICTMENT
     Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 3 of 19 Page ID #:6




     1    athletic shoe connpany, a sausage company, and other ventures in which THOMAS HENDERSON and
     2 his associates had o~ intended to have an ownership interest. Other fwads were misappropriated from
     3 newer EB-5 projects to fund theoperation ofprior, money-losing EB-5 ventures, contrary to what
     4 investors were told about the use oftheir investment capital. The investors in six ofthe seven EB-5

     5 projects have lost most oftheir investment capital, and many investors are unlikely to receive permanent

  6 legal residency because the SFRC EB-5 projects in which they invested were not sufficiently capitalized
  7 and failed to create new jobs.
  8                                              The EB-5 Visa Program

  9             4.      United States Citizenship and Iimmi.gration Services("USCIS")is a component ofthe

 10 Uzuted States Department of Honneland Security that, among other functions, issues visas and residency

 11 permits for foreign nationals. USCIS administers a federal immigration program called the
 12 Employment-Based Immigration, Fifth Preference Category, referred to as the EB-5 visa program. The

 13 EB-5 progratn was created by the U.S. Congress in 1990 to promote economic growth and job creation

 14 in the United States by encouraging foreign investment.

15              5.     The EB-5 program allows foreign nationals and their immediate family members a path

16 to permanent residency in the United States by investing $1 million in a New Commercial Enterprise as

17 defined by USCIS. If the New Commercial Enterprise is located in a Targeted Employment Area,

18 which USCIS defines as a rural area or area experiencing unemployment of at least 150 percent ofthe

19 national average, the minimum investment amount under the EB-5 progratn is lowered to $500,000.
20 Certain areas in the Northern District of California have been designated as Targeted Employment

21       Areas, including portions of Oakland, California.

22             6.      The EB-5 process for a foreign investor (also refereed to as the "Beneficiary" ofthe visa

23 program)starts with submission of a Form I-526, Immigrant Petition by Alien Investor, on behalf ofthe
24 investor. Among other things, the Form I-526 requires the identificafiion and a description ofthe

25 Commercial Enterprise that will receive the investment by the Beneficiary. In addition to the Form

26 I-526, the Beneficiary must also submit supporting documentation providing evidence ofestablishment

27 ofa lawful business entity; evidence that the Beneficiary has invested or is in the process of investing

28 the required amount and that the capital was obtained through lawful means; evidence that the


         [NDICTMENT                                     3
     Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 4 of 19 Page ID #:7




        ~enefi~iar~i's investionent in the enterprise vsrill create at least 10 full-tim$ pcjsitions fc~r U.S, cit~z,~ns,

     2, p~nane~t residexrts, or aliens lawfully authcaaized to be employe;and              dew that the Beneficiary

  3 will be engaged in the management ofthe enterprise. If USCIS d~t~rmines that the Beneficiary and the
                           7-'_
  4 described Comz3aezcial T~ntexpr~se qualifies for the ~;B-5 prog~~am, it appznves the Form 1-52b pee~tion

     5 and dizects the Beneficiary to submit the ~orrn I-4$5, Application to Register Permanent Residence oz

  6 Adjust Status. Ifttus application is approved, the Beneficiary is granted Conditional Pen~nanent

  7 Residency for a period oftwo years.

  8             7.      In order to remove the conditions and obtain permanent residency for the Beneficiary and

  9 i~mmxediate
    am          family, about two years aftez the Beneficiary has obtained Conditional Permanent Residency

 XO status tbe Beneficiary must file the Form I-829, Petition by Entrepreneur to Remove Conditions. The

 11 Form. I-829 requires, among other thdngs, supporting documentation and evidence regarding the date and

 12 amount ofinvestment by the Beneficiary; the number ofjobs created attributable to the Beneficiary's

 13 capital investment; and evidence that the commercial enterprise exists and was sustained throughout the

14 period of conditional permanent residence. If the Form I-829 petition is approved, USCIS duects the

 15 beneficiary to a USCIS district office to obtain permanent residency cards.

16             8.      Regional Centers are defined by USCIS as any economic entity, public or private, which

17 is involved with the promotion of economic growth,improved regional productivity,job creation, and.

18 increased domestic capital investrnent. Started by Congress in 1992 as a pilot program, a Regional

19 Center may sponsor EB-5 projects. Under the Regional Center program, each Beneficiary under the

20 EB-5 program must invest in a particular New Commercial Enterprise, but EB-5 projects sponsored by a

21     Regional Center can use a more expansive definition ofjob creation that allows for "direct" and

22 "indirect"jobs. In order to be designated as a Regional Center by USCIS,the applicant submits the

23 Form I-924, Application for Regional Center. Among other things,the Form I-924 requires the name

24 and identifying information for the Regional Center's principal; and a description of the Regional

25 Center's activities; and information regazding type of industries it will promote. In addition to the Form

26 I-924, the principal of the Regional Center must also submit supporting documentation and evidence,

27 including a business plan that identifies fees, profits, surcharges, or other remittances that will be paid to

28 the Regional Center or any of its principals or agents.


      INDICTMENT                                           4
     Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 5 of 19 Page ID #:8




                               San Francisco Regional Center and the EB-5 Projects

  2           9.     San Francisco Regional Center, LLC("SFRC'~ was a California limited liability

  3 corporation owned by THOMAS HENDERSON and others, and controlled by THOMAS

  4 HENDERSON. SFRC was approved by USCIS to operate as a Regional Center on or about November

  5 30,2411. From in or about November 2011 until in or about Mazch 2017, when SFRC was placed

 6 under the control of acourt-appointed receiver, SFRC was located and operated in Oakland, California.

  7 During that time, SFRC was a sponsoring Regional Center affiliated with seven EB-5 projects, and from

  S 2011 through 2016 SFRC solicited and received funds from foreign investors. Through SFRC and in his

 9 individual capacity, THOMAS HENDERSON had direct or indirect ownership interests in, and ha.d

10 legal control over, each ofthe limited partnerships that purported to own and operate the EB-5 projects.

11           10.    Comprehensive Caze of Oakland, LP("CCOO")was an EB-5 project that obtained more

12 than $4 million from foreign investors from 2011 to 2013 during the time it was sponsored by SFRC.

13 CCOO owned and operated an acute caze nursing facility in Oakland, California. THOMAS

14 HENDERSON partly owned and exercised control over CCOO through SRC.CCOO raised investor

15 money first as astand-alone EB-5 project that was not affiliated with a USCIS-approved regional center,

16 then beginning in or about 2011, as a project ~liated with and sponsored by SFRC.

17           11.    CallSocket, LP ("Ca1lSocket I")was an EB-5 project sponsored by SFRC that obtained

18 more than $19 million from foreign investors from in or about 2012 to 2013. According to docutr~ents

19 provided to foreign investors and USCIS, Ca1lSocket I was intended to start and operate a call center

2Q    business providing tkurd party customers with services including customer support and telemarketing.

21    THOMAS HENDERSON partly owned and controlled CallSocket I through his ownership and control

22 of SFRC. Ca1lSocket I operated in the Tribune Tower building in Oakland.

23           12.    Ca1lSocket II,LP ("Ca1lSocket II")was an EB-5 project sponsored by SFRC that

                 t an $17 million from foreign investors from in or about 2012 to 2014. According to
24 obtained more than

25 documents provided to foreign investors and USCIS, Ca1lSocket II was also intended to operate a call

26 center business providing third party customers with services including sales and customer support,

27 though it would operate in a separate location than Ca1lSocket I and would function as a separate

28 partnership. THOMAS HENDERSON partly owned and controlled Ca1lSocket II through his


      INDICTMENT                                    5
  Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 6 of 19 Page ID #:9




      ownership and control of SFRC. CallSocket II operations began in the Tribune Tower in Oakland.

  2          13.    Ca1lSocket III, LP ("Ca1lSocket III") is an EB-5 project sponsored by SFRC that obtained

  3 more than $21 million from foreign investors from in or about 2Q13 to 2016. According to documents
                                                            wa also in#ended to operate a call center
  4 provided to foreign investors and USCIS, CallSocket III was

  5 business providing third party customers with services including sales and customer support, though it

 6 would operate in a sepazate location than Ca1lSocket I and Ca1lSocket II,and would function as a

 7 separate partaership. THOMAS HENDERSON partly owned and controlled CallSocket III through his

 8 ownership and control of SFRC. CallSocket III had not begun any significan# operations before acourt=

 9 appointed receiver took control ofthe CallSocket entities in March 2016.

10          14.     North American 3PL, LP("NA3PL")is an EB-5 project sponsored by SFRC that

                                           g investors from in or about 2014 to 2016. According to
11 obtained more than $23 million from foreign

12 documents provided to foreign investors and USCIS,NA3PL would loan the entire amount ofthe

13 investors' capital to another entity, NA3PL,LLC,which would create jobs using the investrnent capital

14 by starting and operating a warehousing and logistics business in Oakland, California. THOMAS

15 I, HENDERSON partly owned and controlled NA3PL thzough his ownership and control of SFRC,and he

16 partly owned and controlled the job-creating entity NA3PL,LLC. NA3PL,LLC operated in a

17 warehouse at 1700 20th Street, Oakland, California.

18          15.    West Oakland Plaza, LP is an EB-5 project sponsored by SFRC that obtained more than

I9 ' $2 million firom foreign investors from in or about 201S to 2016. According to documents provided to

20 foreign investors and USCIS, West Oakland Plaza would loan. the entire amount of the investors' capital

21 to anotherjob-creating entity intended to be retail grocery and food service business operating in a

22 shopping mall iva Oakland, Califorzua. THOMAS HENDERSON partly owned and controlled West

23 Oakland Plaza through his ownership and control of SFRC.

24          16.    California Gold Medal,LP("CGM")is an EB-5 project sponsored by SFRC that

25 obtained more than $24 million from foreign investors from in or about 2015 to 2017. According to

26 documents provided to investors and USCIS, CGM would loan the entire amount of the investors'

27 capital to anothez entity, Crystal Golden, LLC, which would create jobs by stazting and opezating a milk

28 processing, packaging, anal exporting business. THOMAS HENDERSON partly owned and controlled


      INDICTMENT                                    J
  Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 7 of 19 Page ID #:10




        CGM and Crystal Golden,LLC ttuough his ownership and control of SFRC. CGM funds were used to

        puzchase a dairy processing plazzt in Tipton, California. The milk processing business had not begun any

        significazzt operations before acourt-appointed receiver took control ofthe business in March 2017.

  4                            Payments by Foreign Investors to SFRC's EB-5 Projects

               17.    SFRC employees and sales agents actively solicited foreign investors in these seven

      [ projects, including by operating SFRC offices in Shanghai, China, Beijing, China, and Ho Chi Min City,

       Vietnam,and Pay~g fees and cammissiaz~s #.a txokers tarha sali~ci#.ed ic~vesta~s. F~a~n 2411 to 201'x,

  8 THOMAS HENDERSON,through SFRC and the EB-5 project entities listed above, obtained more than

       $110 million dollars from more than 200 forei~ investors. Most ofthe investors were residents ofthe

 10 People's Republic of China.. Other investors were residents ofIndia and Vietnam.

 11           18.    Each ofthese foreign investors paid approximately $500,000 in capital, and many paid

 12 additional fees, called "syndication fees" in offering documents, of up to $60,000 per investment.

 13 According to the USCIS regulations governing the EB-5 visa program and consistent with the

 14 representations made to investors and USCIS in connection with the SFRC projects, the capital

15 investrnent obtained from foreign investors must be used to capitalize the New Commercial Enterprise

16 corresponding to that investor. USCIS regulations and guidance stated that administrative costs related

17 to operation of the regional center, and any expenses or commissions paid for finding and soliciting

18 investors, must not be paid with the capital investrnent amount. The investrnent documents provided by

19 SFRC to the investors and prepared at the direction of THOMAS HENDERSON indicated that the

20 capital investrnent would not be used for commissions, expenses associated with marketing and offering

21 the investrnent, and expenses for forming the partnerships that would obtain EB-5 project investments.

22            19.    Each investor in the seven EB-5 projects received, among other documents and

23 information, a Private Placement Memorandum that described the investrnent and the use offunds. For

24 example,the California Gold Medal Private Placement Memorandum stated that the investrnent capital

25 raised by CGM,up to $50 million for the offering, will be used fora $50 million Loan to the job creating

26 entity Crystal Golden, LLC to fund the development, construction and initial operating expenses of a

27 milk processing and packaging facility in Tipton, California. In another example, the NA3PL Private

28 Placement Memorandum stated that the investrnent capital raised by NA3PL,up to $20 million for the


      Q~DICTMENT                                      7
  Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 8 of 19 Page ID #:11




  1   offering, will be used fora $20 million loan to the job creating entity NA3PL,LLC to fund the

  2 development, construction and initial operating expenses of a warehouse and logistics facility in

  3 Oakland, California.

  4          20.    SFRC employees, under the dirEction and supervision of THOMAS HENDERSON,

  5 prepared business plans for each EB-5 pmject, and these business plans were submitted to USCIS in

 6 ~ support ofForm I-526 petitions submitted by each foreign investor. These business plans described the

 7 proposed use ofinvestor capital paid by the foreign investors. Each plan described using the funds to

 8 capitalize the new commercial enterprise and to create jobs.

 9                                               The Defendants

10           21.    Defendant THOMAS HENDERSON,age 70, resided in Oakland, California. He

11    founded, owned, and controlled SFRC,and through SFRC he owned and controlled each ofthe seven

12 EB-5 projects and related entities described above. From 2010 to 2017, he was the managing member

13 ofSFRC,and either THOMAS HENDERSON or SFRC was the managing member or general partner of

14 the entities related to the EB-5 projects as well as nunnerous entities separate from the EB-5 projects that

15 also zeceived funds from fozeign investors' capital.

16          22.     Defendant KEXIIVG HU,also known as Peter Hu, age 40,zesided in Ningbo, China. He

17 operated and managed the SFRC office in Shanghai, China that solicited foreign investozs for the SFRC

18 EB-5 projects in China. HU was paid by SFRC,directly and thzough two entities he controlled.

19          23.     Defendant COOPER LEE,age 42, resided in Oakland, California. A cozzzpany ~he owned

20 and controlled received funds from foreign investors' capital though it was not an approved or disclosed

21    EB-S project. He also owned and controlled Netwozk Technologies International, Inc. and Binary

22 Software Solutions, Inc., entities that zeceived approximately $2.4 million from capital paid by

~3 California Gold Medal investors. He personally withdrew more than $290,000 ofthose diverted furxds.            j'

24                                           The Scheme to Defraud

25          24.    From a time unknown but no later than December 2011 and continuing through in or

26 about Mazch 2017, defendants THOMAS HENDERSON,KE~iG HtJ, COOPER LEE,and others,

27 engaged in a scheme, plan, and artifice to defraud investors as to a material matter, and to obtain money

28 and pzoperty by means of materially false and fraudulent pzetenses, representations, and promise, by


      INDICTMENT                                    8
     Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 9 of 19 Page ID #:12




     1    making materially false and misleading statements, and failing to disclose material facts with a duty to

     2 II disclose.

     3           25.    The objectives ofthe scheme to defraud were, among other objectives,(a)to induce

     4 foreign investors to invest in and pay fees to the EB-5 projects by making false claims that the investor

     5 funds would be used according to project business plans, offering materials, and other documents and

     6 information provided to investors and submitted to USCIS,{b)to discourage investors from

     7 withdrawing their investments by making false statements about the use of investor funds, ownership of

     8 property purchased with znvestor funds, and other aspects ofthe investment and operation of the

  9 businesses,(c)to misappzopriate investor money and fees paid into later EB-5 projects to pay for earlier

 10 EB-5 projects that were losing money or to fund future projects unrelated to any approved EB-5 project,

 11 (d} to misappropriate investor money for unauthorized and undisclosed uses, including other business

 12 ventures and the purchase ofTHOMAS HENDERSON's personal residence in Oakland, California; and

13 ~ (e)to conceal the manner in which money from investors was being used through false statements to

14 investors, USCIS,and others.

15             26.     Through the scheme to defraud, and false statements and omissions, THOMAS

16 HENDERSON,KEXING HCT, COOPER LEE,and others, obtained money and property.

17             27.     In furtherance ofthe scheme to defraud, THOMAS HENDERSON,KEXING HiJ, and

18 COOPER LEE used a variety of means and methods, including:

19             a.      Making false statements in the solicitation ofinvestors for the seven EB-5 projects,

20                     including false statements regazding the use offunds, the value and ownership of

21                     properties that THOMAS HENDERSON had purchased with investor funds,the manner

22                     in which investor funds would be withdrawn from escrow accounts, and false guarantees

23                     ofreturn ofinvestor capital;

24             b.      Diverting investor money from CCOO to SFRC in order to purchase a commercial

25                     building located at 409 13th Street in Oakland, California, known as the "Tribune

26                     Tower," contrary to the offering documents provided to CC00 investors and submitted

27                     to USCIS, and failing to disclose the diversion of funds paid by investors in CCOO;

28             c.      Diverting investor funds from Ca1lSocket LP, CallSocket II, LP, and Ca115ocket III, LP


         ~.~   rug
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 10 of 19 Page ID #:13




  1                 to SFRC,and then using those funds to pay for business ventures and undisclosed

 2                  expenses unrelated to the EB-5 projects described to USCIS and the investors, including

 3                  the diversion of more than $2 million to start and operate two Oakland, California

 4                  restaurants from in or about 2012 through 2015;

 5          d.      Diverting investor funds to the purchase of a house in Oakland, California owned by

 6                  THOMAS HENDERSON and another individual and used as his personal residence, and

 7                  to fund an account used to make the interest payments on the mortgage loan for that

 8                residence;

 9          e.      Making false statements, and providing false bank statements, to Ca1lSocket II investors

10                to make it appear that the CallSocket II investor funds had not been transferred to SFRC

11                and already spent on unauthorized and undisclosed expenses;

12          f.    Diverting more than $17 million ofthe $21 million raised from investors for the North

13                America 3PL,LP EB-5 project, and using those funds for other projects and businesses,

14                including more than $8 million used to fund the operation ofCa1lSocket I and the other.

15                CallSocket projects, and transferring funds to entities in which THOMAS HENDERSON

16 i              had an ownership interest.                                    ,

17          g.    Diverting more than $2.4 million in investor capital provided by investors in the

18                California Gold Medal LP EB-5 project, routing the funds through entities owned and

19                controlled, directly or indirectly, by COOPER LEE,and spending more than $1.6 million

20                ofthese diverted funds to continue to fund other businesses outside the EB-5 projects in

21                which THOMAS HENDERSON and LEE had an ownership interest.

22          h.    Making false statements and providing false written materials that were provided to

23                USCIS in order to secure the approval ofthe foreign investors' petitions for Conditional

24                Permanent Residency,including falsely stating that investment funds would be used for

25                the start-up and operation ofthe EB-5 project described in the submitted business plans.

26 COiJNT ONE:            (18 U.S.C. § 371 —Conspiracy}

27         Paragraphs 1 through 27 ofthis Indictment are re-alleged and incorporated as iffully set forth

28 here.


       INDICTMENT                                   10
  Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 11 of 19 Page ID #:14




                 28.     Beginniung no later than in or about December 2011, and continuing until at least in or

          about Match 2017,in the Northezn District of California and elsewhere, the defendants,

                                              THOMAS HENDERSON,
                                           KEXING HU,a/k/a "Peter Hu," and
     4                                            COOPER LEE,

          a.~ad others, did kaowingly cous~ire to commit offenses against the United States, namely(a) devising

     6 and intez~di~og to devise a scheme and artifice to defraud as to a material matter and to obtain money and

     7 property by means of matezially false and fraudulent pretenses, repzesentations, and promises, and by

         concealment ofmaterial, facts, and,for the purpose ofexecuting such scheme and artifice and attempting

     9 to do so, did transmit and cause to be transmitted, by means of wire communication in interstate and

 10 foreign commerce,certain writings, signs, signals, pictures, and sounds,in violation of Title 18, United

 1 1 States Code, Section 1343;(b)making a materially false, fictitious, and fraudulent statement and

 12 representation in a matter within the jurisdiction of U.S. Citizenship and Immigration Services, U.S.

 13 Department ofHomeland Security, an agency within the executive branch oftheGovernment ofthe

 14 United States, in violation of Title 18, United States Code, Section 1001(x)(2); and (c)engaging in

 15 monetary transactions in property derived from specified unlawful activity, in violation of Title 18,

 16 United States Code, Section 1957.

17              29.    The objectives ofthe conspiracy were, among other things,{a)to obtain investment funds

18 from foreign investors using false and misleading statements, and omissions of material facts;(b)to

19 divert investor funds raised for specific EB-5 projects to other EB-5 projects, to purchase properties

20 owned or controlled by THOMAS HENDERSON,and to fund other business ventures;(c)to discourage

21       investors from withdrawing funds from EB-5 projects by misleading investors about the use offunds

22 and business prospects ofthe enterprise;(d)to obtain USCIS approval of investor petitions by providing

23 false infornnation and making false statements regazding the use ofinvestor funds and other facts;(e} to

24 divert foreign investor funds from the NA3PL and California Gold Medal EB-5 projects to other entities

25 anal business ventures and for personal use;(fl to disguise the diversion of CGM investor capital through

26 sham transactions supported by fake contracts and invoices, and by using sham entities to disguise the

27 ~rvnership and control of bank accounts; anal(g)to launder the proceeds of unlawful wire transfers from

28


         NDICTMENT                                     11
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 12 of 19 Page ID #:15




     1         r~
         CGM through multiple bank accounts controlled by THOMAS HENDERSON,COOPER LEE,and

 2 others.

 3                                                      Overt Acts

 4              30.    In furtherance ofthe conspiracy and to effect the objects thereof, in the Northern.District

 5 of California and elsewhere, THOMAS I-~NDERSON,KEXiNG HU,COOPER LEE, and others

         committed the following overt acts:

 7              a.     In or about December 2011, THOMAS HENDERSON directed a wire transfer of

 8I                    $1,340,000 from an SFRC account in order to purchase a commercial building located at

 9                     4Q9 13th Street in Oakland, California, known as the "Tribune Tower."

10              b.     ~n or about November 2012, THOMAS HENDERSON directed a wire transfer of

11                     $2,549,031 from an SFRC account to a title company for the purchase of a wazehouse

12                     property at 1700 20th Street in Oakland, California.

13             c.      On or about July 15,2013, THOMAS HENDERSON directed the release from an escrow

14                     account and wire transfer to an SFRC account investment capital paid by a foreign

15                     investor in CallSocket II.

16             d.      In or about August 2013, THOMAS HENDERSON signed a check drawn on an SFRC

17                     account for $20,000 to pay startup costs for a restaurant in Oakland, California.

18.            e.      On or about July 3,2014, THOMAS HENDERSON directed a wire transfer of$15,040

19                    from an SFRC account to an account in the name of an entity that operated a restaurant in

20                     Oakland, California.

21             f.     On or about October 7,2014, THOMAS HENDERSON directed the release from an

22                    escrow account and wire transfer to an SFRC account investment capital paid by a               '~

23                    foreign investor in Ca1lSocket III.

24             g.     On or about October 31, 2014, THOMAS HENDERSON obtained electronic copies of

25                    bank statements for accounts controlled by THOMAS HENDERSON and in the name of

26                    CallSocket II,and sent those bank statement copies to HU and others.

27             h.     On or about November 4, 2014, HLI made false and misleading statements to CallSocket

28                    II investors during a meeting in Shanghai,including providing altered and falsified bank


         INDICTMENT                                    12
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 13 of 19 Page ID #:16




     1                statements for an account in the name of Ca1lSocket II that purported to show a balance

 2                    ofthat account and falsely telling investors that Ca115ocket II had secured an important

 3                    business relationship.

 4            i.      In or about Apri12015 and in or about November 2015, THOMAS Hh'l~TDERSON caused

 5                    materials and information to be submitted to USCIS,including a declaration signed by

 6                    THOMAS HENDERSON,stating thaf investor funds raised for the NA3PL EB-5 project

 7                    would be loaned to NA3PL,LLC to fund the startup and operation ofthe NA3PL

 8                    warehouse and logistics business in Oakland, California.

 4            j.   In or about October 2015,THOMAS HENDERSON directed a wire transfer of

10                 $2,550,000 from an account in the name of California Gold Medal,LP to Central

11                 California Farms,LLC,in order to purchase a dairy processing facility in Tipton,

12                 California.

13            k.   On ox about January 11, 2016, THOMAS HENDERSON directed the release from an

14                 escrow account and wire transfer to an SFRC account investment capital paid by a

15                 foreign investor in NA3PL.

16            1.   In or about November 2016, THOMAS HENDERSON caused materials and information

17                 to be subnnitted to USCIS stating that investor funds raised for the California Gold Medal

18                 EB-5 project would be loaned to Crystal Golden, LLC to fwnd the startup and operation

14                 ofthe mills processing and packaging business in Tipton, California.

20            m.   On or about August 12, 2016,LEE caused to be incorporated Venture Capital Partners,

21                 an entity latex used, at LEE's direction, to divert funds paid by foreign investors of

22                 California Gold Medal to businesses owned oz controlled by THOMAS HENDERSON.

23           n.    On or about September 12,2016,LEE caused to be incorporated Binary Software

24                 Solutions, Inc., an entity later used by LEE to divert funds paid by foreign investors of

25                 California Gold Medal to LEE and businesses owned or controlled by THOMAS

26                 HENDERSON.

27           o.    On or about September 21,2016,THOMAS HENDERSON caused $77,396 to be wired

28                 from an account in the name of California Gold Medal to an account in the name of


         INDICTMENT                                  13
   Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 14 of 19 Page ID #:17




    1                 Binary Software Solutions, Inc., an entity owned and.controlled by LEE.

    2'         p.     On or about January 9,2016,LEE caused $45,000 to be wired from an account in the

    3                 name of Venture Capital Partners, Inc. to an account in the name ofImmedia, LLC dba

    4                 SFRC controlled by THOMAS HENDERSON.

    5         All in violation of Title 18, United. States Code, Section 371.

    E li CDIJNT TWO:         (18 U.S.C. § 1349 —Conspiracy to Commit Wire Fraud)

   7          Paragraphs 1 through 30 ofthis Indictment aze re-alleged and incorporated as if fully set forth

   8 here.

   9          31.     Begirming on or about December 2011 and continuing through on or about Mazch 2017,

  10 in the Northern District of California and elsewhere,the defendants,

  11                                        THOMAS HENDERSON,
                                         KEXING HCT, a/k/a "Peter Hu," and
  12                                            COOPER LEE,

  13 and others, did knowingly conspire to devise and intend to devise a scheme and artifice to defraud as to

  14 a material matter and to obtain money and properly by means of materially false and fraudulent

P 15 pretenses, representations, and promises, and by omission and concealment of material facts, and,for the

  16 purpose of executing such scheme or artifice and attempting to do so, did transmit, and cause to be

  17 transmitted, by means of wire communication in interstate and foreign comimerce, certain wzitings,

  18 signs, signals, pictures, and sounds, in violation of Title 18, United States Code,-Section 1343.

  19          A11 in violation of Title 18, United States Code, Section 1349.

  21? Cf~F~~V~'S TI~~R~~ T'~OI,TCrH E~C~HT':       (18 U.S.C. ~~ 1343 and 2 — IX~ire Fraud)

  21          Paragraphs 1 through 31 ofthis Indictment are re-alleged and incorporated as if fully set forth

  22 here.

  23          32.    Beginning on or about November 2011 and continuing through on or about March 2017,

  24 in the Northern District of Califorxua and elsewhere, the defendants,

  25                                       THOMAS HENDERSON and
                                           KEXING HU,a/k/a "Peter Hu,"
  26

  27 l~owingly and with the intent to defraud participated in, devised, and intended to devise a scheme and

 28 artifice to defraud as to a material matter, and to obtain money and property by means of materially false


        INDICTMENT                                    14
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 15 of 19 Page ID #:18




     1 and fraudulent pretenses, reQrese~tations, and promises, and by means of omission and concealment of
     2 matezial facts.
     3          33.      Om or about the dates set forth below,in the Northezn District of Califorzua and
     A~ elsewhere, for the pwrpase ofexecuting the aforementioned scheme and artifice to defraud and

     S attempting to do so,the defendants,

  6                                           THOMAS HENDERSON and
                                             KEXING HU,a/k/a "Peter Hu,"
  7
  8 did knowingly ~-ansmit and cause to be transmitted in interstate and foreign commerce, by means of a

 9 wire communication, certain writings, signs, signals, pictures, and sounds, specifically, wire
 10 communications as set forth below:

 11
         COUNT              DATE              DESCRIPTION
12
         THREE              8/27/2014        Wire transfer of$566,300 from an account in the name of San
13                                           Francisco Regional Center, LLC to an account in the name of
                                             Ubik Solution Ltd.
14       FOUR               ZO/30/2Q14       An electronic mail transmission from Oakland, California sent by
                                             Thomas Henderson to Shanghai, China received- by Kexing Hu
15                                           and others attaching copies of bank statements related to
                                             CallSocket II
lb
         FNE                11/10/2014       Wire transfer of $443,925 from an account in the name of Thomas
17 i                                         Henderson to an account in the name of an escrow company for
                                             the purchase of a residential property located at 666 Mandana
18                                           Boulevazd, Oakland, California
         SIX               2/27/2015         Wire transfer of$150,000 from an account in the name of San
19                                           Francisco Regional Center, LLC to an account in the name of
                                             Kexin~ Hu
20
         SEVEN             9/11/2015         Wire transfer of $500,050 from an account in the narue ofa
21                                           foreign investor in CaIlSocket III, LP,to an account in the name of
                                             CallSocket III, LP
22       EIGHT             2/18/2016         Wue transfer of$250,004.00 from an account in the name of a
                                             foreign investor in North American 3PL,LP,to an account in the
23                                           name of an escrow company used by SFRC to receive investor
                                             funds
24

25             All and each in violation of Title 18, United States Code, Sections 1343 and 2.

26 CO[TNTS NINE THROUGH FIFTEEN:                     {18 U.S.C. §§ 1343 and 2 — Wue Fraud)

27             Paragraphs 1 through 33 of this Indictment are re-alleged and incorporated as if fully set forth

28 here.


      [NDICTMENT                                        15
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 16 of 19 Page ID #:19




     1            34.   Beg1~I21rig on or about August 2Q16 and continuing through on or about Mazch 2017, in

     2 the Northern District of California and elsewhere,the defendants,

     3                                        THOMAS HENDERSON,
                                           KEXING HU,a/k/a "Peter Hu," and
 4                                                COOPER LEE

 5 lrnowingly and with the intent to defraud participated in, devised, and intended to devise a scheme and

 6 artifice to defraud as to a material matter, and to obtain money and property by means of materially false

 7 and fraudulent pretenses, representations, and promises, and by means of omission and concealment of ,

 8 . material facts.

 9               35:    On or about the dates set forth below,in the Northern Dishict of California and

10 elsewhere, for the purpose ofexecuting the aforementioned scheme and artifice to defraud and

11 attempting to do so, the defendants,

12                                           THOMAS HENDERSON,
                                          KEXING HU,a/k/a "Peter Hu," and
13                                               COOPER LEE,

14 did lrnowingly transmit and cause to be transmitted in interstate and foreign commerce, by means of a

15 wire communication, certain writings, signs, signals, pic#ures, and sounds, specifically, wire

16 communications as set forth below:

17         COUNT           DATE              DESCRIPTION
18         NINE            8/12!2016        Wire transfer of$75,000 from an account in the name of
                                            California Gold Medal, L~ to an account in the name of Network
19                                          Technologies International, Inc.
           TEN             8/19/2016        Wire transfer of$499,098 from an account in the name of an
20                                          escrow company used by SFRC to receive investor funds, held for
                                            the benefit of a foreign investor, to an account in the name of
21                                          California Gold Medai, LP
22        ELEVEN           8/24/2016        Wire transfer of$87,846 from an account in the name of
                                            California Gold Medal, LP to an account in the name ofNetwork
23                                          Technologies International, Inc.
          TWELVE           9/21/2016        Wire transfer of$77,396 from an account in the name of
24                                          California Gold Medal, LP to an account in the name of Binary
                                            Soflwaze Solutions, Inc.
25
          THIltTEEN        1/9/2017         Wire transfer of $45,000 from an account in the name of Venture
26                                          Capital Paztners, Inc. to an account in the name ofImmedia, LLC
                                            dba SFRC
27        FOURTEEN         1/24/2017        Wire transfer of$41,111 from an account in the name of
                                            California Gold Medal, LP to an account in the name of Network
28                                          Technologies International, Inc.


         [NDICT'MENT                                   16
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 17 of 19 Page ID #:20




     1     ~~I~N'I'         A~.`TE            DESCRIPTION
     2     F      AN        142   017         due transfer of$68,093 from an account in the name of
                                              California Gold Medal, LP tt~ an account in the name ofBinary
     3                                        Software Solutions,Inc.

  4             All and each iu violation of Title 18, United States Code, Sections 1343 and 2.

  5 COUNT SIXTEEN: (18 U.S.C. § 1001(ax2)—False Statement to a Government Agency)

  6             Paragraphs 1 through 35 ofthis Indictment are re-alleged and incorporated as if fiilly set forth

  7 here.

  S            36.     On or about November 1, 2015,in the Northern District ofCalifornia, the defendant,

  9                                            THOMAS HENDERSON,

 10 did willfully and knowingly make materially.false, fictitious, and fraudulent statements and

 11 representations in a matter within the jurisdiction ofthe executive branch ofthe Government ofthe

 12 United States by preparing and signing a d~laration, and causing it to be presented to the U.S.

 13 Citizenship and Immigration Service. The declaration stated that EB-5 inves~ent capital raised from

14 NA3PL investors would be loaned to a new commercial enterprise, NA3PL,LLC,to start and operate a

15 warehouse and logistics business. This statement was false because, as THOMAS HENDERSON then

16 and there knew, he had directed the misappropriation of more than $15 million from the NA3PL EB-5

17 project for other businesses and expenses, and those investment funds had not been Ioaned to NA3PL,

18 LLC,nor used to start and operate the logistics and wazehouse business.

19             All in violation of Title 18, United States Code, Section 1001(x)(2).

20 COUNT SEVENTEEN:                  (18 U.S.C. § 1001(x)(3) —False Writings to a Government Agency)

Zl             Paragraphs 1 through 36 ofthis Indictment aze re-alleged and incorporated as if fully set forth

22 here.

23             37.     On or about November 8,2016 in the Northern District of California, the defendant,

24                                             THOMAS HENDERSON,

25 did willfully and knowingly make and use a false, fictitious, and fraudulent writing and document,

26 lowing the same to contain a materially false, fictitious, and fraudulent statement and entry in a matter

27 within the jurisdiction ofthe executive branch of the Government ofthe United States, by causing to be

28 prepazed and presented to the U.S. Citizenship and Immigration Service a project summary and other


         INDICTMENT                                    17
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 18 of 19 Page ID #:21




                             i



     1    docwnents zn support of a Form I-526 petition. The documents prepared and presented stated that EB-S

     2 investment capital raised from investors in the California Gold Medal,LP EB-5 project would be loaned

     3 to a new commercial enterprise, Crystal Golden, LLC,to start and operate a milk processing and

  4 packaging business. This statement was false because, as THOMAS HENDERSON then and there

  5 knew, he had directed the misappropriation of more than $1 million from the California Gold Medal

  6 EB-5 project for other businesses and expenses, and those investment funds had not been loaned to

  7 Crystal Golden,LLC,nor used to start and operate the milk processing and packaging business.

  8              All in violation of Title 18, United States Code,Section 1001(a)(3).

  9 FORFEITURE ALLEGATION:                        (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

 10              The allegations contained in this Indictment are re-alleged and incorporated by reference for the

11       purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title

12 28, United States Code, Section 2461(c).

13               Upon conviction for auy ofthe offenses set forth in Counts One through Fifteen of this

~ 14 ~ Indictment, the defendants,

15                                                THOMAS HENDERSON,
                                               KEXING HU,a/k/a "Peter Hu," and
16                                                    COOPER LEE,

17 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a){1){C) and

18 'I Title 28, Uzuted States Code, Section 2461(c), alI property, real or personal, constituting, or derived

19 from proceeds the defendant obtained directly and indirectly, as the result of#hose violations, including

20 but not limited to a money judgment equal to the gross proceeds the defendant obtained directly or

21       indirectly as a result ofthose violations.

22              If any ofthe property described above, as a result of any act or omission ofthe defendant:

23                      a.       cannot be located upon exercise of due diligence;

24                      b.       has been transferred or sold to, or deposited with, a third party;

25                      c.       has been placed beyond the jurisdiction ofthe court;

26                      d.       has been substantially diminished in value; or

27                      e.       has been commingled with other property which cannot be divided without

28                               difficulty,


         INDICTMENT                                        18
 Case 8:19-mj-00630-DUTY Document 3-1 Filed 08/20/19 Page 19 of 19 Page ID #:22




 1    the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

 2 United States Code, Section 853(p}, as incorporated by Title 28, United States Code,Section 2461(c).
 3            All pursuant to Title 18, United Staxes Code, Section 981(a){i)(C), Title 28, United States Code,

 4 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 5

 6 DATED:                                                          A TRUE BILL.



 s                                                                    ...~_                             --..
                                                                   F REPfiRSO
 9 DAVID L. ANDERSON
   United States Attorney
10
11

~z   ~, LL YDF
        Assistant United States Attorney
13

14

15

16
17

l8
19

20

21
22

23
24

25

26

27
28


     INDICTMENT                                       19
